At the time I signed the opinion in the case of Utah RapidTransit Co. v. Ogden City, 89 Utah 546, 58 P.2d 1, I had considerable doubt as to whether the term "street railway," as used in section 15-8-14, R.S. Utah 1933, and prior compilations, should not be held to be generic and construed to mean street transportation systems. The doubt still lingers. It is a little difficult to think that the Legislature intended to permit cities to construct expensive street railways but not to run comparatively inexpensive street buses. But the principle that a municipal corporation can only exercise those powers granted by express words, those necessarily or fairly implied or incident to express powers, and those essential to the declared objects and purposes, perhaps makes the doubt properly resolvable in favor of the decision in that case. In this case, however, we have no such principle controlling the construction of the language of the exception to the amendment of section 4 of chapter 63, Laws of Utah 1933, passed at the Second Special Session of 1933 (chapter 20, § 1). Here it is a matter of getting at the legislative intent. I entertain no doubt but that the Legislature did use the term "street railway" here to mean street transportation system. Anything else would make hob of the law. Therefore, I concur. *Page 410